DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

  JOHNY B. WILLIAMS a/k/a JOHN B. WILLIAMS and MONITHE L.
                         WILLIAMS,
                         Appellant,

                                     v.

  WILMINGTON SAVINGS FUND SOCIETY, FSB, d/b/a CHRISTIANA
                       TRUST, etc.,
                        Appellee.

                              No. 4D19-2051

                              [March 26, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry Stone, Judge; L.T. Case No. CACE 14-017568.

  Jonathan Kline of Jonathan Kline, P.A., Weston, for appellant.

  Adam G. Schwartz of Fox McCluskey Bush Robinson PLLC, Stuart, for
appellee.

PER CURIAM.

  Affirmed.

CONNER, FORST, and KLINGENSMITH, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.